               Case 2:18-cr-00011-AB Document 61 Filed 04/15/19 Page 1 of 1 Page ID #:279
ANDREW BROWN (Cal. Bar No. 172009)
Assistant United States Attorney
United States Attorney's Office
312 N. Spring Street, 11th Floor
Los Angeles, CA 90012


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                               CR 18-11-AB
                                             PLAINTIFF(S)
                             v.
JEFFREY YOHAI                                                        NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed ✔ Lodged : (List Documents)
(1) [SEALED DOCUMENT]; (2) Government's Ex Parte Application for Order Sealing Document;
Declaration of Andrew Brown; and (3) [Proposed] Order Sealing Document




Reason:
 ✔        Under Seal and/or In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Electronic versions are not available to filer
          Per Court order dated:
          Administrative Record
          Other:




April 15, 2019                                                AUSA ANDREW BROWN
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (04/14)                             NOTICE OF MANUAL FILING OR LODGING
